NO. 12-19-00067-CR

                             IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                         TYLER, TEXAS

 TAMMI ANN WILLIAMS,                                   §      APPEAL FROM THE 7TH
 APPELLANT

 V.                                                    §      JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                              §      SMITH COUNTY, TEXAS

                                     MEMORANDUM OPINION
                                         PER CURIAM
       Tammi Ann Williams appeals her conviction for possession with intent to deliver a
controlled substance. Appellant’s counsel filed a brief in compliance with Anders v. California,
386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and Gainous v. State, 436 S.W.2d 137
(Tex. Crim. App. 1969). We affirm.


                                              BACKGROUND
       Appellant was charged by indictment with the offense of possession with intent to deliver
a controlled substance, methamphetamine, in an amount of four grams or more but less than two
hundred grams, including any adulterants and dilutants, a first degree felony. 1 Appellant filed a
motion to dismiss, stating that the court lacked jurisdiction. She also filed a motion to suppress,
stating that the actions of Smith County Constable Kevin Petty violated her constitutional and
statutory rights under the Fourth, Fifth, Sixth, and Fourteenth Amendments to the United States
Constitution, Article 1, Section 9 of the Texas Constitution, and Article 38.23 of the Texas Code
of Criminal Procedure.


       1
           TEX. HEALTH & SAFETY CODE ANN. § 481.112(a), (d) (West 2017).
       During the hearing on Appellant’s motion to dismiss and motion to suppress, Petty, also
the K-9 handler for the Constable’s office, testified that on April 5, 2018, he was at the Sabine
River boat ramp at State Highway 14 in Smith County, Texas. He explained that the boat ramp is
a known location for drug activity and drug users. On that afternoon, Petty observed a vehicle
driven by a white female, identified as Appellant, pull into the boat ramp parking lot. He was
standing outside of his vehicle and when he looked at Appellant, her expression seemed to say,
“Uh-oh, the police are down here.” Appellant immediately used her cellular telephone and began
to leave the boat ramp. Petty began to follow Appellant in his patrol vehicle as she exited the boat
ramp and turned onto State Highway 14. At that point, he observed Appellant cut the corner,
driving in the opposite lane of travel, as she made the turn from the boat ramp drive onto the
highway, driving towards Wood County, Texas. According to Petty, Appellant violated the law
when she left the boat ramp drive and, on a sharp angle, drove into the opposite lane of traffic. In
other words, Appellant violated the law by cutting the corner, driving left of center, and failing to
maintain a single lane. All of these violations occurred at the Smith County line and State Highway
14, in Smith County, Texas.
       Petty finally overtook Appellant’s vehicle in Wood County, Texas. Petty had observed
Appellant violate a traffic law while in Wood County, Texas, when she drove on the improved
shoulder and crossed the white line, or fog line. He gave Appellant a warning ticket for the traffic
violation that occurred on State Highway 14 in Smith County, Texas, i.e., failure to drive in a
single lane, and a warning ticket for the traffic violation that occurred in Wood County, Texas, i.e.,
driving on the improved shoulder.
       During the stop, Petty determined that Appellant had outstanding warrants and exhibited
suspicious behavior as she stood in front of her vehicle. These behaviors, among other factors, led
Petty to seek Appellant’s consent to search the vehicle, but she refused. However, Petty believed
that he had enough information to conduct a K-9 search of Appellant’s vehicle. The K-9 “hit” on
the passenger’s side of the vehicle and a search revealed a controlled substance that Petty believed
to be methamphetamine. Appellant was arrested for possession of a controlled substance, i.e.,
methamphetamine.
       After the hearing, the trial court denied Appellant’s motions, stating that Petty observed
suspicious behavior by Appellant and witnessed Appellant cutting the corner and failing to stay in
the proper lane. The trial court determined that Petty had a legitimate reason to initiate a traffic



                                                  2
stop in Wood County, Texas for a violation of a traffic offense in Smith County, Texas.
Subsequently, Appellant entered an “open” plea of guilty to the charged offense.
         Appellant and her counsel signed various documents in connection with her guilty plea,
including an agreed punishment recommendation and a stipulation of evidence in which she
stipulated that each and every allegation contained in the indictment was true and correct and
constituted the evidence in the case. The trial court accepted Appellant’s plea, found the evidence
sufficient to substantiate Appellant’s guilty plea, adjudged Appellant guilty of the offense charged
in the indictment, and assessed Appellant’s punishment at thirty years of imprisonment. 2 This
appeal followed.


                             ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant’s counsel filed a brief in compliance with Anders and Gainous, stating that he
diligently reviewed the appellate record and is of the opinion that the record reflects no reversible
error and that there is no error upon which an appeal can be predicated. From our review of
counsel’s brief, it is apparent that counsel is well acquainted with the facts in this case. In
compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App.
1978), counsel’s brief presents a chronological summation of the procedural history of the case,
and further states that counsel is unable to raise any arguable issues for appeal. 3 We have reviewed
the record for reversible error and have found none. See Bledsoe v. State, 178 S.W.3d 824, 826-
27 (Tex. Crim. App. 2005).


                                                   CONCLUSION
         As required by Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991), Appellant’s
counsel moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407 (Tex. Crim.
App. 2008) (orig. proceeding). We carried the motion for consideration with the merits. Having


         2
          An individual adjudged guilty of a first degree felony shall be punished by imprisonment for life or for any
term of not more than ninety-nine years or less than five years, and a fine not to exceed $10,000.00. TEX. PENAL
CODE ANN. § 12.32 (West 2019).
         3
           In compliance with Kelly v. State, Appellant’s counsel provided Appellant with a copy of the brief, notified
Appellant of his motion to withdraw as counsel, informed Appellant of her right to file a pro se response, and took
concrete measures to facilitate Appellant’s review of the appellate record. See Kelly v. State, 436 S.W.3d 313, 319
(Tex. Crim. App. 2014). Appellant was given time to file her own brief. The time for filing such brief has expired
and no pro se brief has been filed.


                                                          3
done so and finding no reversible error, Appellant’s counsel’s motion for leave to withdraw is
hereby granted, and the trial court’s judgment is affirmed. See TEX. R. APP. P. 43.2.
         Appellant’s counsel has a duty to, within five days of the date of this opinion, send a copy
of the opinion and judgment to Appellant and advise her of her right to file a petition for
discretionary review. See TEX. R. APP. P. 48.4; In re Schulman, 22 S.W.3d at 411 n.35. Should
Appellant wish to seek further review of this case by the Texas Court of Criminal Appeals, she
must either retain an attorney to file a petition for discretionary review or she must file a pro se
petition for discretionary review. See In re Schulman, 252 S.W.3d at 408 n.22. Any petition for
discretionary review must be filed within thirty days from the date of either this opinion or, if a
motion for rehearing is filed, the date that the last timely motion for rehearing is overruled by this
court. See TEX. R. APP. P. 68.2(a). Any petition for discretionary review must be filed with the
Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review
should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See
TEX. R. APP. P. 68.4; In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered March 18, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          4
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           MARCH 18, 2020


                                         NO. 12-19-00067-CR


                                     TAMMI ANN WILLIAMS,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-0888-18)

                       THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.